DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. PGPUB 2010/0093260), hereinafter Kobayashi.
Regarding claim 1, Kobayashi teaches a substrate polishing apparatus, comprising: 
a top ring for pressing a substrate against a polishing pad (24); 
a plurality of pressure chambers formed in an elastic film that independently press a plurality of regions of the substrate based upon independent pressurization of the plurality of pressure chambers (pressure chambers 76-79, see fig. 46 and paragraphs [0270] and [0271]); 

a profile signal generating unit that generates a polishing profile of the substrate when reflectivity spectra at a plurality of measurement points on the substrate are input (monitoring unit 15 creates a distribution diagram of local maxima and minima for polishing, see paragraph [0197]); 
a pressure control unit that controls pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile (Monitoring unit 15 controls pressure adjuster 70 based on a target polishing profile, see paragraph [0271]); and 
an end detecting unit that detects an end of substrate polishing based on the reflectivity spectrum from the spectrum generating unit and without being based on the polishing profile (monitoring unit 15 in polishing monitoring apparatus also acts as end point detection apparatus, detecting end points based on zonal extremal points, see paragraph [0274]).
Kobayashi teaches these various elements in different embodiments, but it would have been obvious to a person having ordinary skill in the art to combine the various methods and apparatus taught by Kobayashi, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 2, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the end detecting unit detects a point of time when an interface with a base layer of the 

Regarding claim 3, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the profile signal generating unit stores spectrum groups including a plurality of reference spectra corresponding to different film thicknesses, selects a reference spectrum having a form closest to the reflectivity spectrum from the spectrum generating unit, and estimates a film thickness corresponding to the reference spectrum to be the film thickness of a wafer being polished (see paragraphs [0327] and [0328]).

Regarding claim 5, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the profile signal generating unit extracts an extreme point indicating a wavelength having a maximum value or a minimum value for the reflectivity spectrum from the spectrum generating unit to estimate the film thickness of a wafer based on an amount of change in the extreme point with the polishing of the substrate (determining film thickness as a function of change in extremal point wavelength, see paragraph [0266]).

Regarding claim 6, Kobayashi teaches the substrate polishing apparatus according to claim 1, wherein the reflectivity spectrum from the spectrum generating unit is input to the end detecting unit (spectrum used by monitoring unit 15 in end detection, see paragraph [0043]).

Regarding claim 7, Kobayashi teaches the substrate polishing apparatus according to claim 6, wherein the end detecting unit calculates indexes which are set with reference to two predetermined wavelengths, of reflectivity spectra comprising the reflectivity spectrum from the spectrum generating 

Regarding claim 9, Kobayashi teaches a substrate polishing method for polishing a surface of a substrate by a polishing pad, a plurality of regions of the substrate capable of being independently pressed by a press mechanism, the method including the steps of: 
directing light onto a surface of the substrate of interest for polishing (applying light to a first and second zone at radially different locations, see paragraph [0052]), receiving reflected light (paragraph [0052]), and calculating a reflectivity spectrum corresponding to a wavelength of the reflected light, the reflectivity spectrum being determined by dividing a measured light intensity by a reference light intensity at the same wavelength as the measured light intensity (see paragraph [0296]); 
generating a polishing profile of the substrate when reflectivity spectra at a plurality of measurement points on the substrate are input (see paragraph [0057]); 
controlling pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile (first zone and second zone, see paragraph [0052]); and 
detecting an end of substrate polishing based on the reflectivity spectrum from the spectrum generating unit and without being based on the polishing profile (endpoint detection is based on characteristic value, polishing profile is based on endpoint time, see paragraph [0275]).
Kobayashi teaches these various elements in different embodiments, but it would have been obvious to a person having ordinary skill in the art to combine the various methods and apparatus taught by Kobayashi, as doing so represents the combination of prior art elements according to known methods to yield predictable results.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Benvegnu et al. (U.S. Patent Publication No. 20130280827), hereinafter Benvegnu.
Regarding claim 4, Kobayashi teaches the substrate polishing apparatus according to claim 1, but does not teach that in the profile signal generating unit, the reflectivity spectrum from the spectrum generating unit is subjected to a Fourier transform process to determine a thickness of a wafer and an intensity of a frequency component corresponding to the thickness and estimate the film thickness of the wafer based on a peak of the determined spectrum.
However, Benvegnu teaches a method of determining film thickness whereby the reflectivity spectrum from the spectrum generating unit is subjected to a Fourier transform process to determine a thickness of a wafer and an intensity of a frequency component corresponding to the thickness and estimate the film thickness of the wafer based on a peak of the determined spectrum (see Benvegnu paragraphs [0065]-[0068] and fig. 10).
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Benvegnu into Kobayashi, as doing so would improve the reliability of optical monitoring techniques when polishing thick layers on semiconductors (see Benvegnu paragraph [0006]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 6 above, and further in view of Zhang et al. (U.S. Patent Publication No. 20140024291), hereinafter Zhang.
Regarding claim 8, Kobayashi teaches the substrate polishing apparatus according to claim 6, but does not teach that the end detecting unit sums temporal changes in reflectivity spectra comprising 
However, Zhang teaches an method of end point detection that sums temporal changes in reflectivity spectra comprising the reflectivity spectrum from the spectrum generating unit to determine a cumulative amount of change in spectrum, and determines termination of the polishing at a time point when the cumulative amount of change in spectrum reaches a predetermined value (calculates a difference between each measured spectrum and the spectrum measured immediately prior, takes a sum of the differences, and compares the difference to a threshold value, ending polishing when the threshold is met or exceeded, see Zhang paragraphs [0040]-[0045] and fig. 4).
It would have been obvious to a person having ordinary skill in the art to integrate the method taught in Zhang to the apparatus of Kobayashi, as doing so would lead to increased reliability in environments with large substrate-to-substrate variations in thicknesses of film layers (See Zhang, paragraph [0006]).

Response to Arguments
Applicant's arguments filed October 4th, 2021 have been fully considered but they are not persuasive. Applicant argues that Kobayashi does not anticipate all the claimed elements, specifically arguing that it does not contain “a pressure control unit that controls pressing forces to be pressed against the plurality of regions of the substrate by the press mechanism based on the polishing profile”.
First, applicant's comments regarding anticipation, as well as the citations to MPEP 1231 and Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, are misdirected. Claims 1-9 were rejected under 35 U.S.C. § 103 and consequently fall under the category of obviousness, not anticipation.
With this operation, the film thicknesses at the zones C1, C2, C3, and C4 can be controlled independently, and a polishing profile of the film can be controlled.” So while the focus is on the extremal points, Kobayashi nonetheless teaches that the pressure adjustments are ultimately made based on a polishing profile. This, combined with the fact that the rejection was on grounds of obviousness rather than anticipation, means that the arguments do not rise to the level of persuasiveness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723